                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                   Plaintiff,

        v.                                                     Civ. No. 1:20-cv-00454-SWS-MLC

$9,950.00 IN UNITED STATES CURRENCY,

$2,000.00 IN UNITED STATES CURRENCY,

$1,243.00 IN UNITED STATES CURRENCY,

                   Defendants-in-rem.

                           REQUEST FOR CLERK’S ENTRY OF PARTIAL DEFAULT

        The United States requests the clerk’s entry of partial default. The United States makes

this request under Rule 55(a) of the Federal Rules of Civil Procedure because the file in this

action reflects:

        1.         This action was filed on May 12, 2020. [Doc. 1].

        2.         The Clerk of this Court issued a Warrant for Arrest of Property (the AWarrant@) on

May 20, 2020.

        3.         The United States Marshals Service executed the Warrant on the Defendant

Currency.

        4.         A Notice of Civil Forfeiture was posted on www.forfeiture.gov from July 1, 2020,

through July 30, 2020, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions. [Doc. 11].

        5.         On September 24, 2020, the United States Attorney’s Office, via certified mail,

sent copies of the Verified Complaint for Forfeiture and the Notice of Complaint for Forfeiture

Against Property to Francisco Lino Lopez at 2801 Louden Circle, Las Vegas, NM 87701. The
United States Postal Service tracking showed delivery of the certified mail (Attachment 1

hereto). Francisco Lino Lopez has not filed a claim or answer to complaint.

       6.      On September 28, 2020, the United States Attorney’s Office, via certified mail,

sent copies of the Verified Complaint for Forfeiture and the Notice of Complaint for Forfeiture

Against Property to Conferina Iris Halpern at 2801 Louden Circle, Las Vegas, NM 87701. The

United States Postal Service tracking showed delivery of the certified mail (Attachment 2

hereto). Conferina Iris Halpern has not filed a claim or answer to complaint.

       7.      On June 11, 2020, the United States Attorney’s Office, via certified first class

mail, sent copies of the Verified Complaint for Forfeiture and the Notice of Complaint for

Forfeiture Against Property to Sharlett M. Martinez at 479 Vegas Drive, Las Vegas, NM 87701

and 917 Pain Verde Drive Apt. 7, Las Vegas, NM 87701(Attachment 3 hereto). Sharlett M.

Martinez has not filed a claim or answer to complaint.

       8.      As of this date no one has filed a claim or answer in this judicial action within the

time prescribed by law; and the time to do so has expired.

       9.      Francisco Lino Lopez, Conferina Iris Halpern, Sharlett Martinez, and any

unknown claimants with any interest in Defendant Currency are in default.

       The United States therefore seeks an entry of partial default under Rule 55(a) of the

Federal Rules of Civil Procedure with respect to Defendant Currency.

                                                     Respectfully submitted,

                                                     JOHN C. ANDERSON
                                                     United States Attorney
                                                     Electronically filed November 19, 2020
                                                     STEPHEN R. KOTZ
                                                     Assistant U.S. Attorney
                                                     P.O. Box 607
                                                     Albuquerque, NM 87103-0607
                                                     (505) 346-7274




                                                 2
